Citation Nr: 0928008	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) based 
upon the need for regular aid and attendance or on account of 
being housebound.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 
1953, and was awarded a Purple Heart, Silver Star, Bronze 
Star with "V" device, and a Combat Infantryman Badge for 
his service in the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2006 and January 2007 rating decisions 
of the Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which 
denied entitlement to a rating in excess of 50 percent for 
PTSD, SMC based upon the need for regular aid and attendance 
or on account of being housebound, and a TDIU.  The Veteran 
disagreed with such decisions and subsequently perfected 
appeals.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As the medical evidence indicates that it is not possible 
to distinguish the Veteran's vascular dementia symptomatology 
from his PTSD symptomatology, the Board resolves reasonable 
doubt in the favor of the Veteran and attributes all 
psychiatric symptomatology to his service-connected PTSD.  

2.  The manifestations of the Veteran's PTSD more closely 
approximates total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, and own name; 
depression; and frequent nightmares and flashbacks of combat.

3.  Resolving any doubt in the Veteran's favor, due to the 
severity of his service-connected PTSD, he requires the 
regular aid and attendance of another person in attending to 
the ordinary activities of daily living, including bathing, 
toileting, personal hygiene, walking, and leaving the house.  
He also requires regular aid and assistance in protecting 
himself from the hazards or dangers incident to his daily 
environment.   

4.  The Veteran's TDIU claim is rendered moot by the Board's 
grant herein of a 100 percent rating for service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
service-connected PTSD, for the entire period of this appeal, 
are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2008); Mittleider 
v. West, 11 Vet. App. 181 (1998). 

2.  The criteria for SMC by reason of being in need of the 
regular aid and attendance of another person are met.  
38 U.S.C.A. §§ 1114(k), 1114(l), 1114(s), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 (2008).
  
3.  Entitlement to a TDIU is dismissed as moot.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.15, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In this decision, the Board grants a 100 percent disability 
rating for PTSD and entitlement to SMC based upon the need 
for regular aid and attendance.  Moreover, as the Veteran has 
been awarded a total schedular evaluation for his PTSD, his 
claim of entitlement to a TDIU is rendered moot.  As such, no 
discussion of VA's duty to notify or assist is necessary.

Increased Evaluation for PTSD Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary. 

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
Veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

The Veteran's PTSD is currently evaluated as 50 percent 
disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
such regulations, ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

By way of history, the Veteran served on active duty from 
July 1951 to April 1953, and was awarded a Purple Heart, 
Silver Star, Bronze Star with "V" device, and a Combat 
Infantryman Badge for his service in the Korean Conflict.  He 
sustained wounds to his left hand and forearm.  The Veteran 
submitted a claim for service connection for PTSD in December 
2001; he reported experiencing such symptoms as nervousness, 
aggression, emotional problems, problems sleeping, 
depression, and flashbacks.  See November 2003 VA Examination 
Report.  The Veteran was service-connected for his PTSD 
disability in January 2004, and was assigned a 50 percent 
rating effective January 21, 2003.  

In August 2005, the Veteran requested a reevaluation of his 
service-connected PTSD because he believed that the 
disability had increased in "severity."  See August 2005 
"Statement in Support of Claim," VA Form 21-4138.  The 
Veteran reported symptoms of isolation, avoidance, 
withdrawal, frequent flashbacks and nightmares, loss of 
contact with reality, intrusive thoughts, forgetfulness, and 
loss of balance. 

On review, the Board finds that the evidence of record 
indicates that the Veteran's PTSD signs and symptoms more 
closely approximate the criteria for a total (100 percent) 
disability evaluation for PTSD.  

Evidence relevant to the severity of the Veteran's PTSD 
includes a December 2005 VA Examination Report, in which the 
Veteran was diagnosed with PTSD, vascular dementia, and a 
Global Assessment of Functioning (GAF) score of 50.  The 
examiner noted that the Veteran was unable to report any 
symptoms of his PTSD after a cerebrovascular accident (CVA) 
rendered him more disabled.  Upon mental status examination, 
the examiner noted that the Veteran was had appropriate 
appearance and hygiene, his insight and judgment were 
impaired, speech and communication was normal, mood was 
depressed and anxious, affect was blunted, attention fair, 
and concentration poor.  The Veteran was alert and oriented 
to person and place only.  The examiner noted no homicidal or 
suicidal ideation, obsessive rituals, or panic attacks.  The 
Veteran's wife reported periods of agitation, inappropriate 
behavior, and chronic sleeping impairment.  The December 2005 
examiner assessed PTSD which conforms to DSM-IV by records, 
vascular dementia, and assigned a GAF score of 50.  The 
examiner noted that PTSD symptoms could not be separately 
described.  

The Board also considered treatment records from the Ponce 
Outpatient Clinic dated December 2001 to November 2006.  
However, records dated before January 2003 reveal the 
Veteran's symptoms before he was service-connected for PTSD 
and fail to show the degree of disability to warrant an 
increased evaluation in excess of 50 percent disabling for 
PTSD.  In a November 2006 Psychiatry Note, the Veteran's wife 
reports the Veteran's symptoms of forgetfulness, loss of 
appetite, nightmares of war, problems sleeping, and 
depression.  Upon mental status examination, the Veteran 
reported hearing voices and having flashbacks.  The examiner 
noted that the Veteran remembered more events from the past 
than the present.  He was assessed with PTSD, depression not 
otherwise specified, vascular dementia, and a GAF of 40.     

The Veteran underwent another VA PTSD examination in December 
2006.  The examiner noted that the Veteran had periods when 
his mind was "totally blank."  The Veteran's wife reported 
that the Veteran could not remember the time or date.  The 
Veteran complained of nightmares of war and seeing many 
deaths.  The examiner noted that the Veteran could not 
specify any details or give his past history of military 
service.  The examiner also noted that the Veteran could not 
remember when he was born, his mother or father's name, his 
wife's name, his address, or telephone number.  Upon mental 
status examination, the examiner noted that the Veteran could 
not maintain minimal personal hygiene, he was alert and 
oriented to self only, concentration impaired, memory grossly 
impaired for recent and remote episodes, his insight and 
judgment were impaired, and mood was depressed.  The Veteran 
was diagnosed with PTSD by records, vascular dementia, and a 
GAF score of 45 for vascular dementia and 0 for PTSD.  

The December 2006 examiner stated that the Veteran's 
"vascular dementia is a separate entity not related to his 
service-connected PTSD."  The examiner also stated that the 
Veteran's "current dementia symptoms overshadow all and any 
possible present neuropsychiatric symptoms," and the 
"present symptoms could not be described separately from the 
service-connected PTSD and the non-service-connected vascular 
dementia."  Thus, because the medical evidence indicates 
that it is not possible to distinguish the Veteran's vascular 
dementia symptomatology from his PTSD symptomatology, the 
Board resolves reasonable doubt in the favor of the Veteran 
and attributes all psychiatric symptomatology to his service-
connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (finding that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).

Based on the above evidence, the Board finds that the 
Veteran's service-connected PTSD is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, and own name; depression; 
and frequent nightmares and flashbacks of combat, which 
warrants a total compensation evaluation. 

In sum, the preponderance of the evidence is in the Veteran's 
favor regarding his increased evaluation claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, the 
Veteran is entitled to a total disability evaluation for his 
service-connected PTSD, for the entire period of this appeal.    

SMC Claim

The Veteran is also seeking entitlement SMC benefits based on 
the need for regular aid and attendance or due to housebound 
status.  He contends that he is totally dependent on his wife 
for all of his needs, and due to his service-connected 
conditions, he requires home assistance on a daily basis.  
See August 2005 "Statement in Support of Claim," VA Form 
21-4138; January 2006 "Statement in Support of Claim," VA 
Form 21-4138 (submitted by the Veteran's wife); March 2006 
Medical Statement for Consideration of Aid and Attendance; 
October 2006 Medical Statement for Consideration of Aid and 
Attendance.

SMC is a special statutory award in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 
38 C.F.R. §§ 3.350 and 3.352.  If a Veteran, as the result of 
service-connected disability, is so helpless as to be in need 
of regular aid and attendance, an increased rate of 
compensation, i.e., "special" monthly compensation is 
payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is 
payable as the result of service-connected disability if the 
Veteran has an anatomical loss or loss of use of both feet, 
or of one hand and one foot; has blindness in both eyes with 
visual acuity of 5/200 or less; is permanently bedridden; or 
is so helpless as to be in need of regular aid and attendance 
of another person.

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the Veteran is actually required to 
remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the Veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the Veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the Veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the Veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352(a).

If the Veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the Veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A Veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2).

For purposes of housebound benefits, the Court has held that 
being "substantially confined" to the home means an 
inability to leave to earn an income.  Absent a regulation by 
the Secretary defining the term "substantially confined," 
the Court held that the term may conceivably be more broadly 
construed.  It found that Congress intended to provide 
additional compensation for Veterans who were unable to 
overcome their particular disabilities and leave the house in 
order to earn an income, as opposed to an inability to leave 
the house at all.  Hartness v. Nicholson, 20 Vet. App. 216, 
220-22 (2006); cf. Howell v. Nicholson, 19 Vet. App. 535, 540 
(2006) (substantially confined means the inability to leave 
the house except in instances of seeking medical treatment).

In addition, VA's General Counsel found that entitlement to 
SMC for housebound benefits under Section 1114(s) cannot be 
based on a TDIU. VAOPGCPREC 6-99 (July 7, 1999)

In this case, service connection is in effect for PTSD, rated 
as 100 percent disabling; residuals of left arm injury muscle 
group VII and IX due to gunshot wound, post-traumatic 
arthritis of left wrist and hand, rated as 30 percent 
disabling; and scars residuals gunshot wound to left arm 
muscle group VII and IX associated with residuals of left arm 
injury muscle group VII and IX due to gunshot wound, post-
traumatic arthritis of left wrist and hand, rated as 10 
percent disabling.  The combined evaluation for compensation 
is 100 percent.  

Since the Board in this decision is awarding SMC based on aid 
and attendance as discussed below, the claim for SMC at the 
housebound rate is rendered moot because SMC at the aid and 
attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater 
than SMC at the housebound rate set forth at 38 U.S.C.A. 
§ 1114(s).

With regard to aid and attendance, VA medical records and the 
March 2006 and November 2006 Medical Statements for 
Consideration of Aid and Attendance do not reveal that the 
Veteran has an anatomical loss or loss of use of both feet or 
of one hand and one foot, is permanently bedridden, or is 
legally blind.  

Nevertheless, the competent medical evidence of record shows 
that the Veteran is so helpless as to be in need of the 
regular aid and attendance of another person.  38 U.S.C.A. 
§ 1114(l) and 38 C.F.R. § 3.350(b), 3.352(a).  In this 
regard, he is currently 81 years old and is under the 
constant care of his wife.  VA treatment records reveal that 
he needs his wife's assistance to clothe himself.  See 
December 2005 Psychiatric Progress Note; February 2006 
Psychiatric Note; May 2006 Psychiatric Note.  Also, in a 
March 2006 Medical Statement for Consideration of Aid and 
Attendance, the examiner noted that the Veteran was diagnosed 
with vascular dementia, PTSD, diabetes mellitus, 
hypertension, osteoarthritis, and low back pain.  The 
examiner notes that the Veteran is wheelchair-bound, needs 
help preparing food, bathing, getting out of bed, and sitting 
up.  In addition, in an October 2006 Medical Statement for 
Consideration of Aid and Attendance, the examiner notes that 
the Veteran is unable to walk unaided, cannot feed himself, 
unable to bathe or tend to other hygiene needs, cannot leave 
home without assistance, is able to sit up but cannot remain 
in one position for a prolonged period.  The examiner also 
noted that the Veteran's wife must be with him at all times; 
the Veteran requires nursing home care; and his prognosis is 
poor.  The examiner diagnosed status-post CVA, seizure 
disorder, PTSD, depression disorder, memory loss, and 
diabetes mellitus.  

Moreover, in a December 2006 VA Examination Report, the 
Veteran's wife reported that she stayed with the Veteran all 
the time to prevent him from injury during falls, and 
assisted him with all his activities, including bathing and 
dressing.  See also January 2006 "Statement in Support of 
Claim," VA Form 21-4138 (submitted by the Veteran's wife).  
Although the examiner indicated that the Veteran "has severe 
impairment in his overall functioning due to vascular 
dementia not due to his service-connected PTSD," he also 
stated that the Veteran's "current dementia symptoms 
overshadow all and any possible present neuropsychiatric 
symptoms," and the "present symptoms could not be described 
separately from the service-connected PTSD and the non-
service-connected vascular dementia."  As noted above, 
because there is no medical evidence that distinguishes the 
Veteran's vascular dementia symptomatology from his PTSD 
symptomatology, the Board has resolved reasonable doubt in 
the favor of the Veteran and attributed all psychiatric 
symptomatology to his service-connected PTSD.  See 
Mittleider, supra.  Thus, since the effects of the Veteran's 
PTSD and vascular dementia cannot be separated, the Board 
finds that, because of the severity of his service-connected 
PTSD, he requires the regular aid and assistance of another 
person in attending to the ordinary activities of daily 
living - including bathing, dressing, toileting, personal 
hygiene, walking, and leaving the house.  He also requires 
regular aid and assistance in protecting himself from the 
hazards or dangers incident to his daily environment.     

Therefore, although the objective evidence reflects that the 
Veteran's need for aid and attendance is the result of 
numerous disabilities, some of which (including vascular 
dementia) are not service-connected; in light of his combined 
schedular rating of 100 percent disabling and his service-
connected PTSD, the Board resolves reasonable doubt in the 
Veteran's favor and concludes that the requirements for SMC 
on the account of regular aid and attendance have been met.  
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352.  

TDIU Claim

A TDIU may be assigned where the schedular rating is less 
than total if a Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  In this 
decision, the Board finds that the Veteran's PTSD warrants a 
100 percent disability evaluation.  As such, the Veteran's 
claim for TDIU is rendered moot.  See Green v. West, 11 Vet. 
App. 472, 476 (1998) (holding that a Veteran is not entitled 
to a total disability rating for compensation while receiving 
a 100 percent schedular evaluation for his service-connected 
lymphadenopathy); see also Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).  Thus, because the Veteran's TDIU claim is 
moot, it must be dismissed.


ORDER

A 100 percent evaluation for PTSD, for the entire period of 
this appeal, is granted, subject to the laws and regulations 
governing payment of monetary benefits.   

Entitlement to SMC based upon the need for regular aid and 
attendance is granted, subject to the laws and regulations 
governing payment of monetary benefits.

Entitlement to a TDIU is dismissed.   



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


